EXHIBIT 10.1

 

SIXTH AMENDMENT TO AMENDED AND RESTATED FORBEARANCE

AND MODIFICATION AGREEMENT

 

This Sixth Amendment to Amended and Restated Forbearance and Modification
Agreement (this “Amendment”) is made as of January 6, 2006 by and among World
Health Alternatives, Inc., a Florida corporation (“World Health”), Better
Solutions, Inc., a Pennsylvania corporation (“BSI”), JC Nationwide, Inc. (f/k/a
MedTech Medical Staffing of Boca Raton, Inc.), a Delaware corporation (“JC”),
MedTech Medical Staffing of New England, Inc., a Delaware corporation (“MedTech
Medical”), MedTech Franchising, Inc., a Delaware corporation (“MedTech
Franchising”), World Health Staffing, Inc., a California corporation (“World
Health California”), World Health Staffing, Inc. (f/k/a MedTech Medical Staffing
of Orlando, Inc.), a Delaware corporation (“World Health Delaware”; World
Health, BSI, JC, MedTech Medical, MedTech Franchising, World Health California
and World Health Delaware are referred to herein individually and collectively,
as “Borrower”), and CapitalSource Finance LLC, a Delaware limited liability
company (“Lender”).

 

R E C I T A L S:

 

WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Forbearance and Modification Agreement, dated as of September 15, 2005 (as
amended and modified from time to time, the “Forbearance Agreement”); and

 

WHEREAS, Borrower and Lender desire to amend the Forbearance Agreement as set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:

 

1. Definitions; Recitals. All capitalized terms used but not elsewhere defined
in this Amendment shall have the respective meanings ascribed to such terms in
the Forbearance Agreement, as amended hereby. The recitals set forth above are
incorporated herein by this reference thereto as though fully set forth below.

 

2. Amendment to Section 1.4. Section 1.4 of the Forbearance Agreement is hereby
amended to delete the date “January 6, 2006” where it appears therein and insert
in substitution therefor the date “January 20, 2006”.

 

3. Amendment to Section 2.5. Section 2.5 of the Forbearance Agreement is hereby
amended in its entirety to read as follows:

 

“2.5. In response to Borrower’s request, Lender is willing to forebear until the
Forbearance Termination Date from exercising its rights and remedies under the
Loan Documents and under applicable law as a result of the existence of the
Designated Defaults provided that such forbearance is on the terms and
conditions set forth in this Agreement (and, for the sake of clarity, in no
event shall such forbearance extend beyond January 20, 2006) and, further
provided, that such forbearance does not waive the Designated Defaults or any
other default or Event of Default that has arisen or may arise in the future or
otherwise prejudice the rights and remedies of Lender.”

 

1



--------------------------------------------------------------------------------

4. Facility Cap. The Credit Agreement and Forbearance Agreement are hereby
amended to increase the Facility Cap from $35,000,000 to $37,000,000.

 

5. IRS, Landlords Agreements. Borrower agrees to use its best efforts to obtain,
prior to January 20, 2006, an executed agreement with the Internal Revenue
Service providing for payment of all unpaid taxes in installments on terms
acceptable to Lender in its Permitted Discretion. Borrower shall obtain prior to
January 20, 2006, executed Landlords Agreements as required under the Loan
Documents from the lessors of the real properties listed on Exhibit B attached
hereto, in form acceptable to Lender.

 

6. Cash Flow Forecast. The parties agree that the Cash Flow Forecast attached
hereto as Exhibit A shall constitute the Cash Flow Forecast for the period from
the date of this Amendment to the Forbearance Termination Date.

 

7. Commitment Fee, Costs and Expenses. In consideration of the extension of the
term of the forbearance and increase in the Facility Cap, Borrower agrees to pay
Lender a fee on the date of this Amendment in the amount of $20,000 and to
reimburse Lender for all out of pocket costs and expenses incurred in the
preparation, negotiation and execution of this Amendment and the consummation of
the transactions contemplated hereby, including, without limitation, the
expenses and fees of counsel for Lender.

 

8. Ratification of Existing Agreements. Borrower reaffirms all of the terms,
conditions, representations and warranties under the Loan Documents and the
Forbearance Agreement and acknowledges that all of the Obligations are, by
execution of this Amendment, ratified and confirmed in all respects by Borrower.
Borrower further reaffirms the grant of all liens and security interests under
the Loan Documents and notwithstanding the execution and delivery of this
Amendment, the Loan Documents and the Forbearance Agreement remain in full force
and effect and the rights and remedies of Lender thereunder and the liens and
security interests created and provided thereunder remain in full force and
effect and shall not be affected or impaired hereby.

 

9. No Waiver by Lender. Lender shall not be deemed to have waived any or all of
its rights or remedies with respect to any default or event or condition which,
with notice or the lapse of time, or both, would become a default under the Loan
Documents and which upon Borrower’s execution and delivery of this Amendment
might otherwise exist or which might hereafter occur. The failure of Lender at
any time or times hereafter to require strict performance by Borrower of any of
the provisions, warranties, terms and conditions contained herein, in the
Forbearance Agreement or in the Loan Documents shall not waive, affect or
diminish any right of Lender at any time or times thereafter to demand strict
performance thereof; and, no rights of Lender hereunder shall be deemed to have
been waived by any act or knowledge of Lender, its agents, officers or
employees, unless such waiver is contained in an instrument in writing signed by
an authorized officer of Lender and directed to such Person specifying such
waiver. No waiver by Lender of any of its rights shall operate as a waiver of
any other of its rights or any of its rights on a future occasion at any time
and from time to time. All terms and conditions of the Loan Documents remain in
full force and effect except to the extent specifically modified by the
Forbearance Agreement.

 

10. Severability. If any term or provision of this Amendment or the application
thereof to any party or circumstance shall be held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the validity,
legality and enforceability of the remaining terms and provisions of this
Amendment shall not in any way be affected or impaired thereby, and the affected
term or provision shall be modified to the minimum extent permitted by law so as
most fully to achieve the intention of this Amendment.

 

2



--------------------------------------------------------------------------------

11. Conditions Precedent. This Amendment shall become effective upon
satisfaction of each of the following conditions, which, in each case, are in
form and substance satisfactory to Lender in its sole and absolute discretion
and such satisfaction shall be evidenced by a written confirmation of same by
Lender to Borrower: (a) Except as expressly set forth in the Forbearance
Agreement and herein, the representations and warranties of Borrower set forth
in the Credit Agreement and the other Loan Documents shall be true and correct
in all material respects; (b) Except as expressly set forth in the Forbearance
Agreement and herein, no Event of Default or Termination Event shall have
occurred and be continuing; and (c) the following shall have been delivered to
Lender, each duly authorized and executed and in form and substance satisfactory
to Lender: (i) this Amendment, and (ii) such other instruments, documents,
certificates, consents, waivers and opinions as Lender reasonably may request.
The date on which all of the conditions set forth in this Section 10 have been
satisfied (or waived by Lender) is referred to herein as the “Effective Date.”

 

12. Representations and Warranties. Each Borrower hereby represents and warrants
that: (a) such Borrower is duly organized, validly existing and in legal good
standing in the jurisdiction of incorporation or formation of such Borrower and
that such Borrower has the power and authority to enter into this Amendment;
(b) such Borrower has duly executed and delivered this Amendment and this
Amendment constitutes the valid, binding and legal obligation of each such
Borrower; (c) this Amendment is not being entered into by such Borrower with the
intent to hinder or defraud any person; and (d) the recitals set forth in this
Amendment are true, accurate and complete.

 

13. Release of Claims. Borrower hereby represents and warrants that there are no
liabilities, claims, suits, debts, losses, causes of action, demands, rights,
damages, costs or expenses of any kind, character or nature whatsoever, known or
unknown, fixed or contingent (collectively, the “Claims”), which Borrower may
have or claim to have against Lender or any of its affiliates, agents,
employees, officers, directors, representatives, attorneys, successors, or
assigns (collectively, the “Lender Released Parties”), which might arise out of
or be connected with any act of commission or omission of the Lender Released
Parties existing or occurring on or prior to the date of this Amendment,
including without limitation any Claims arising with respect to the Forbearance
Agreement, Credit Agreement or any Loan Documents. Borrower hereby releases,
acquits, and forever discharges the Lender Released Parties from any and all
Claims that Borrower may have or claim to have, relating to or arising out of or
in connection with this Amendment, the Forbearance Agreement, the Credit
Agreement or any Loan Documents or any other agreement or transaction
contemplated thereby or any action taken in connection therewith from the
beginning of time up to and including the Effective Date of this Amendment.
Borrower further agrees forever to refrain from commencing, instituting, or
prosecuting any lawsuit, action, or other proceeding against any Lender Released
Parties with respect to any and all Claims.

 

14. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AMENDMENT KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR THE UNDERLYING TRANSACTIONS. EACH BORROWER CERTIFIES THAT
NEITHER THE LENDER NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT IN THE EVENT OF
ANY SUCH SUIT, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

 

15. No Third-Party Beneficiaries. There are no third-party beneficiaries to this
Amendment or to the Forbearance Agreement.

 

16. Counterparts. This Amendment may be executed in multiple counterparts (which
counterparts may be delivered by means of facsimile transmission or comparable
electronic transmission), each of which shall be an original and all of which
taken together shall constitute one and the same agreement.

 

3



--------------------------------------------------------------------------------

17. Governing Law. This Amendment shall be in all respects interpreted according
to the laws of the State of Maryland, without reference to the State of
Maryland’s conflicts of law principles.

 

18. Descriptive Headings. The descriptive headings of this Amendment are
inserted for convenience only and do not constitute a part of this Amendment.

 

19. Limited Amendment. This Amendment is limited by its terms and does not and
shall not serve to amend or waive any provision of the Forbearance Agreement
except as expressly provided for in this Amendment.

 

20. Acknowledgment/Waiver of Legal Counsel; Drafting of Agreement. Borrower
represents and warrants that: (a) it is represented by legal counsel of its
choice, is fully aware of the terms contained in this Amendment and has
voluntarily and without coercion or duress of any kind, entered into this
Amendment and the documents executed in connection with this Amendment; or
(b) it has knowingly and intentionally waived its right to have legal counsel of
their choice review and represent it with respect to the negotiation and
preparation of this Amendment. Borrower further represents and warrants and
acknowledges and agrees that it has participated in the drafting of this
Amendment.

 

21. Agreement Controls. In the event of any inconsistency between this Amendment
and the Loan Documents or the Forbearance Agreement, the terms of this Amendment
shall control.

 

[rest of page intentionally left blank; signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized officers as of the day and year first written above.

 

CAPITALSOURCE FINANCE LLC, a Delaware limited liability company By:  

/s/ Keith D. Reuben

--------------------------------------------------------------------------------

Name:   Keith D. Reuben Title:   Managing Director

WORLD HEALTH ALTERNATIVES, INC.,

a Florida corporation

By:  

/s/ M. Benjamin Jones

--------------------------------------------------------------------------------

Name:   M. Benjamin Jones Title:   President/Restructuring Officer

BETTER SOLUTIONS, INC.,

a Pennsylvania corporation

By:  

/s/ M. Benjamin Jones

--------------------------------------------------------------------------------

Name:   M. Benjamin Jones Title:   President/Restructuring Officer

JC NATIONWIDE, INC.,

a Delaware corporation

By:  

/s/ M. Benjamin Jones

--------------------------------------------------------------------------------

Name:   M. Benjamin Jones Title:   President/Restructuring Officer

MEDTECH MEDICAL STAFFING OF NEW ENGLAND, INC.,

a Delaware corporation

By:  

/s/ M. Benjamin Jones

--------------------------------------------------------------------------------

Name:   M. Benjamin Jones Title:   President/Restructuring Officer

MEDTECH FRANCHISING, INC.,

a Delaware corporation

By:  

/s/ M. Benjamin Jones

--------------------------------------------------------------------------------

Name:   M. Benjamin Jones Title:   President/Restructuring Officer

WORLD HEALTH STAFFING, INC.,

a California corporation

By:  

/s/ M. Benjamin Jones

--------------------------------------------------------------------------------

Name:   M. Benjamin Jones Title:   President/Restructuring Officer

WORLD HEALTH STAFFING, INC.,

a Delaware corporation

By:  

/s/ M. Benjamin Jones

--------------------------------------------------------------------------------

Name:   M. Benjamin Jones Title:   President/Restructuring Officer

 

5